FILED
                            NOT FOR PUBLICATION                            DEC 30 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10224

               Plaintiff - Appellee,             D.C. No. 2:12-cr-00168-JCM

  v.
                                                 MEMORANDUM*
PEDRO ALVAREZ-SANCHEZ, a.k.a.
Alfredo Gomez,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                     James C. Mahan, District Judge, Presiding

                           Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Pedro Alvarez-Sanchez appeals from the district court’s judgment and

challenges the 56-month sentence imposed following his guilty-plea conviction for

being a deported alien found unlawfully in the United States, in violation of 8


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Alvarez-Sanchez contends that his sentence is substantively unreasonable

because the district court’s downward variance did not reflect the full amount of

time he served in state custody before he was indicted on the instant charge. The

district court did not abuse its discretion in imposing Alvarez-Sanchez’s sentence.

See Gall v. United States, 552 U.S. 38, 51 (2007). The record reflects that the

district court considered Alvarez-Sanchez’s state sentence when it varied

downward to impose a below-Guidelines sentence. The sentence is substantively

reasonable in light of the 18 U.S.C. § 3553(a) sentencing factors and the totality of

the circumstances, including Alvarez-Sanchez’s criminal history and multiple

deportations. See id.

      Because Alvarez-Sanchez is represented by counsel, we do not consider his

pro se motion to vacate sentence.

      AFFIRMED.




                                          2                                    13-10224